Item 12 (b).Exhibits. SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST TAX EXEMPT LONG-TERM FUNDTAX EXEMPT INTERMEDIATE-TERM FUND TAX EXEMPT SHORT-TERM FUNDTAX EXEMPT MONEY MARKET FUND CALIFORNIA BOND FUNDCALIFORNIA MONEY MARKET FUND NEW YORK BOND FUNDNEW YORK MONEY MARKET FUND VIRGINIA BOND FUNDVIRGINIA MONEY MARKET FUND FLORIDA TAX-FREE INCOME FUNDFLORIDA TAX-FREE MONEY MARKET FUND In connection with the Semi Annual Reports on Form N-CSR/S (Reports) of the above-named issuer for the Funds listed above for the period ended September 30, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date:December 2, 2010/s/ CHRISTOPHER W. CLAUS Christopher W. Claus President SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST TAX EXEMPT LONG-TERM FUNDTAX EXEMPT INTERMEDIATE-TERM FUND TAX EXEMPT SHORT-TERM FUNDTAX EXEMPT MONEY MARKET FUND CALIFORNIA BOND FUNDCALIFORNIA MONEY MARKET FUND NEW YORK BOND FUNDNEW YORK MONEY MARKET FUND VIRGINIA BOND FUNDVIRGINIA MONEY MARKET FUND FLORIDA TAX-FREE INCOME FUNDFLORIDA TAX-FREE MONEY MARKET FUND In connection with the Semi Annual Reports on Form N-CSR/S (Reports) of the above-named issuer for the Funds listed above for the period ended September 30, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date:December 2, 2010 /s/ ROBERTO GALINDO, JR. Roberto Galindo, Jr. Treasurer
